Case 8:21-cv-00768-JVS-KES Document 36-2 Filed 07/12/21 Page 1 of 2 Page ID #:517



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, California 90067-6029
       Telephone: (310) 789-3100
   5   Facsimile: (310) 789-3150
   6   ARUN SUBRAMANIAN (Pro Hac Vice)
       asubramanian@susmangodfrey.com
   7   TAMAR LUSZTIG (Pro Hac Vice)
       tlusztig@susmangodfrey.com
   8   SUSMAN GODFREY L.L.P.
       1301 Avenue of the Americas, 32nd Fl.
   9   New York, NY 10019-6023
       Telephone: (212) 336-8330
  10   Facsimile: (212) 336-8340
  11   Steve Cohen (Pro Hac Vice)
       scohen@pollockcohen.com
  12   POLLOCK COHEN LLP
       60 Broad Street, 24th Fl.
  13   New York, NY 10004
       Telephone: (212) 337-5361
  14
       Attorneys for Plaintiffs
  15
  16                        UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18                                SOUTHERN DIVISION
  19
        JANE DOES NO. 1-6 AND JOHN              Case No. 8:21-cv-00768-JVS-KES
  20    DOES NO. 2, 3, and 5, on behalf of
        themselves and all others similarly     Hon. James V. Selna
  21    situated,

  22                 Plaintiffs,                [PROPOSED] ORDER
                                                GRANTING PLAINTIFFS’
  23    vs.                                     UNOPPOSED MOTION FOR
                                                LEAVE TO PROCEED UNDER
  24    REDDIT, INC.                            PSEUDONYMS

  25                 Defendant.                 Hearing:   August 9, 2021
                                                Courtroom: 10C
  26                                            Time:      1:30 p.m.

  27
  28
Case 8:21-cv-00768-JVS-KES Document 36-2 Filed 07/12/21 Page 2 of 2 Page ID #:518



   1         For good cause shown, Plaintiffs’ motion for leave to proceed under
   2   pseudonyms is GRANTED. Plaintiffs Jane Does No. 1-6 and John Does No. 2, 3,
   3   and 5, and in the case of Jane Does No. 2-6 and John Does No. 2, 3, and 5, their
   4   minor daughters, shall be permitted to proceed under pseudonyms in this litigation.
   5
       Dated:                                _____________________________
   6
                                             James V. Selna
   7                                         United States District Judge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                2
  28
